DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 3-6, 8, and 9 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Currently Amended) An infrared imaging apparatus for receiving infrared light emitted from a target and outputting the received infrared light as an image, the infrared imaging apparatus comprising: 
a reaction unit comprising a reactive layer with physical properties changing in a response to [[the]] received infrared light; 
a light source unit disposed to irradiate the reaction unit with a measurement light; and 
an imaging unit disposed to detect the measurement light having passed through the reaction unit, 
wherein the reactive layer comprises: 
a metal layer;
an absorption layer formed of nanoparticles, each nanoparticle of the nanoparticles comprising a quantum dot and provided on [[a]] the metal layer; and 
.
Appropriate correction is required.

Claims 11-13, 15, and 16 are objected to because of the following informalities: 
Claim 11 should be amended as follows:
11. (Currently Amended) An infrared imaging apparatus for receiving infrared light emitted from a target and outputting the received infrared light as an image, the infrared imaging apparatus comprising: 
a reaction unit comprising a reactive layer with physical properties changing in a response to [[the]] received infrared light; 
a light source unit disposed to irradiate the reaction unit with a measurement light; and 
an imaging unit disposed to detect the measurement light having passed through the reaction unit, 
wherein the light source unit is disposed to emit the measurement light in a direction crossing an input direction of the received infrared light, and 
the reaction unit further comprises a path adjustment part disposed at a position, where the path adjustment part is configured to cross an irradiation direction of the measurement light with the input direction of the received infrared light received infrared light and the measurement light to the reactive layer in a same direction (to define a function of the path adjustment part in accordance with FIG. 7).

Claims 17 and 18 are  objected to because of the following informalities: 
Claim 17 should be amended as follows:
17. (Currently Amended) An infrared imaging method comprising:
inputting infrared light, emitted from a target, to a reaction unit; 
irradiating the reaction unit with a measurement light; 
detecting the measurement light with a light quantity thereof changing depending on a change in physical properties of at least a portion of the reaction unit due to the infrared light; and 
outputting a distribution of the light quantity of the detected measurement light, 
wherein detecting the measurement light comprises: 
changing a transmittance of the detected measurement light depending on the change in the physical properties of the at least a portion of the reaction unit; and 
Response to Office ActionPAGE 11 OF 18 Attorney Docket No. 3576-363detecting the measurement light with the changed transmittance.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a light source unit, an imaging unit, and a path adjustment part in claims 1, 3-6, 8, 9, 11-13, 15, and 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, and 9 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a passive limitation “a metal layer” in line 9, which renders the claim indefinite.  It is unclear whether or not the reactive layer further comprises a metal layer.  See transitional phrases in MPEP § 2111.03 for more information.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 17 and 18, Sakemoto et al. (U. S. Patent No. 7,820,968 B2) disclosed an infrared imaging method comprising:
inputting infrared light, emitted from a target, to a reaction unit (6) (column 7, line 48 - column 8, line 26); 

detecting the measurement light with a light quantity thereof changing depending on a change in physical properties (a dielectric constant) of at least a portion (7) of the reaction unit due to the infrared light (column 7, line 63 - column 8, line 16); and 
outputting a distribution of the light quantity of the detected measurement light (column 10, lines 1-28). 
However, the prior art failed to disclose or fairly suggested that the infrared imaging method comprises:
detecting the measurement light with a light quantity thereof changing depending on a change in physical properties of at least a portion of the reaction unit due to the infrared light,
wherein detecting the measurement light comprises: 
changing a transmittance of the detected measurement light depending on the change in the physical properties of the at least a portion of the reaction unit; and 
Response to Office ActionPAGE 11 OF 18 Attorney Docket No. 3576-363detecting the measurement light with the changed transmittance.

Response to Amendment
Applicant’s amendments filed 05 April 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 05 April 2021 with respect to claims 1, 3-6, 8, 9, 11-13, 15, 
Applicant’s amendments filed 05 April 2021 with respect to claims 12 and 13 have been fully considered.  The objections of claims 12 and 13 have been withdrawn.
Applicant’s amendments filed 05 April 2021 with respect to claim 13 have been fully considered.  The objections of claim 13 have been withdrawn.
Applicant’s amendments filed 05 April 2021 with respect to claims 17 and 18 have been fully considered.  The objections of claims 17 and 18 have been withdrawn.
Applicant’s amendments filed 05 April 2021 with respect to claim 18 have been fully considered.  The objections of claim 18 have been withdrawn.
Applicant’s amendments filed 05 April 2021 with respect to claims 1, 12, and 13 have been fully considered.  The rejection of claims 1, 12, and 13 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 05 April 2021 with respect to claim 11 have been fully considered.  The rejection of claim 11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.
Applicant’s amendments filed 05 April 2021 with respect to claims 1, 3-6, 11, 17, and 18 have been fully considered.  The rejection of claims 1, 3-6, 11, 17, and 18 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sakemoto et al. (U. S. Patent No. 7,820,968 B2) has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Jiang et al. (U. S. Patent No. 10,935,491 B2) disclosed a memristor-reconstructed near-infrared SPR biosensor with an adjustable penetration depth and a preparation method thereof.
Pollard et al. (U. S. Patent No. 10,816,466 B2) disclosed an analysis apparatus and a method.
Guo et al. (U. S. Patent No. 10,718,711 B1) disclosed a fiber-optic sensing apparatus, a system, and a method of use thereof.
Sieben et al. (U. S. Patent No. 10,254,216 B2) disclosed systems, methods, and an apparatus for an analysis of reservoir fluids using surface plasmon resonance.
Fadaei et al. (U. S. Patent No. 10,241,102 B2) disclosed a system and a method for determining properties of an oil material.
Pinchuk (U. S. Patent No. 9,671,327 B2) disclosed an ultra-sensitive biochemical sensing device and a method of sensing analytes.
Smith et al. (U. S. Patent No. 9,651,487 B2) disclosed surface-plasmon-resonance-compatible carbon thin-films.
Nishio et al. (U. S. Patent No. 9,535,003 B2) disclosed an SPR sensor cell comprising an SPR sensor.
Abdulhalim (U. S. Patent No. 9,518,926 B2) disclosed an optical sensor with an enhanced sensitivity.
Valsesia et al. (U. S. Patent No. 9,395,363 B2) disclosed an SPR sensor device with a nanostructure.
Lee et al. (U. S. Patent No. 9285,534 b2) disclosed a fiber-optic surface-plasmon-resonance sensor and a sensing method.
Booksh et al. (U. S. Patent No. 9,207,117 B2) disclosed an apparatus and a method for performing surface-plasmon-resonance (SPR) spectroscopy with an infrared (IR) spectrometer.
Masson et al. (U. S. Patent No. 8,982,353 B2) disclosed a high-resolution surface-plasmon-resonance instrument comprising a dove prism.
Seyama et al. (U. S. Patent No. 8,859,267 B2) disclosed a chip for an optical analysis.
Matsumoto et al. (U. S. Patent No. 8,717,563 B2) disclosed a light-scattering-type particle detector using a scattered light of surface-plasmon-resonance photons.
Cho et al. (U. S. Patent No. 8,705,039 B2) disclosed a surface-plasmon-resonance sensor with a vertical-illuminating focused-beam ellipsometer.
Ran et al. (U. S. Patent No. 8,530,243 B2) disclosed a non-scanning SPR system.
Charette et al. (U. S. Patent No. 8,508,742 B2) disclosed an integrated shear-vertical surface acoustic wave and surface-plasmon-resonance sensing-device and a method.
Lee et al
Roper (U. S. Patent No. 7,998,672 B2) disclosed simultaneous amplification and detection of ribonucleic acid and an optical method using a surface plasmon resonance.
Nuzzo et al. (U. S. Patent No. 7,705,280 B2) disclosed multi-spectral plasmonic crystal sensors.
Corn et al. (U. S. Patent No. 7,670,556 B2) disclosed surface-plasmon-resonance imaging of micro-arrays.
Wark et al. (U. S. Patent No. 7,332,329 B2) disclosed a versatile structure for a detection of a surface plasmon resonance (SPR).
Kanai et al. (U. S. Patent No. 7,221,456 B2) disclosed a surface-plasmon-resonance sensor.
Yager et al. (U. S. Patent No. 7,030,989 B2) disclosed a wavelength-tunable surface-plasmon-resonance sensor.
Vaupel (U. S. Patent No. 6,867,865 B2) disclosed a surface-plasmon-resonance (SPR) sensor.
Johansen (U. S. Patent No. 6,862,094 B2) disclosed an SPR imaging apparatus.
Hoppe et al. (U. S. Patent No. 6,570,657 B1) disclosed an arrangement for surface-plasmon-resonance spectroscopy.
Salamon et al. (U. S. Patent No. 6,421,128 B1) disclosed a coupled plasmon-waveguide resonance spectroscopic device and a method for measuring film properties in ultraviolet and infrared spectral ranges.
Corn et al
Sadowski (U. S. Patent No. 5,322,798 A) disclosed a sensor and a method for carrying out a surface-plasmon-resonance measurement.
Lee (U. S. Pub. No. 2010/0051815 A1) disclosed a heat-radiation pattern.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884